Appeal by the People from two orders (one as to each defendant) of the Supreme Court, Queens County (Giaccio, J.), both dated January 6,1983, which granted those branches of defendant Donna Robinson’s pretrial motion as sought suppression of physical evidence and a statement and granted defendant Jesse Williams’ pretrial motion to suppress physical evidence. U Orders reversed, on the law and the facts, those branches of Donna Robinson’s motion and Jesse Williams’ motion denied and matter remitted to the Supreme Court, Queens County, for further proceedings. H There is no evidence in the record that defendants were anything other than trespassers in the abandoned store which was searched by the police. They therefore had no expectation of privacy therein “that society is prepared to recognize as reasonable” (People v Lerhinan, 90 AD2d 74, 75). Accordingly, they are without standing to challenge the allegedly illegal search. 11 The statement of defendant Robinson is not the product of an illegal arrest. Her attempted flight, after first being handcuffed by a police officer, was a sufficient basis for the subsequent arrest inside the premises (see United, States v Santana, 427 US 38). Titone, J. P., Mangano, Thompson and Eiber, JJ., concur.